FIRST DISTRICT COURT OF APPEAL
                STATE OF FLORIDA
                  _____________________________

                          No. 1D18-3168
                  _____________________________

JAMES LEE BELL,

    Appellant,

    v.

STATE OF FLORIDA,

    Appellee.
                  _____________________________


On appeal from the Circuit Court for Taylor County.
Gregory S. Parker, Judge.

                          June 12, 2019


PER CURIAM.

     James Lee Bell appeals an order denying his motion to
correct an illegal sentence. Framing the issue as an ex post facto
violation, Bell argues that his life sentence imposed after
resentencing is illegal because he could not be subject to habitual
felony offender (HFO) sanctions upon resentencing. We affirm.

      In 1997, Bell was convicted of armed robbery and sentenced
to life in prison as a violent career criminal (VCC) under section
775.084, Florida Statutes (1997). In 2004, following a motion to
correct illegal sentence, the circuit court vacated the VCC
designation and sentence but reimposed the life term, finding
that Bell qualified as an HFO. On appeal, this court affirmed.
Bell v. State, 903 So. 2d 191 (Fla. 1st DCA 2005).
     Bell argues that because the basis for the departure sentence
in 1997 was found invalid in 2004, the court could not again
depart during resentencing. See Shull v. Dugger, 515 So. 2d 748,
750 (Fla. 1987) (“[W]e hold that a trial court may not enunciate
new reasons for a departure sentence after the reasons given for
the original departure sentence have been reversed by an
appellate court.”). The supreme court rejected this argument as
applied to the habitual felony offender statute, section 775.084.
See State v. Collins, 985 So. 2d 985, 994 (Fla. 2008) (“[W]e hold
that when a habitual offender sentence is reversed because of
insufficient evidence, on remand for resentencing the State may
again attempt to prove that the defendant meets the criteria for
such sentencing.”). See also Molfetto v. State, 942 So. 2d 967, 968
(Fla. 2d DCA 2006) (approving an HFO sentence imposed on
resentencing after a VCC sentence was vacated). *

    AFFIRMED.

B.L. THOMAS, C.J., and RAY and WINOKUR, JJ., concur.

                 _____________________________

    Not final until disposition of any timely and
    authorized motion under Fla. R. App. P. 9.330 or
    9.331.
               _____________________________


James Lee Bell, pro se, Appellant.

Ashley Moody, Attorney General, Tallahassee, for Appellee.



    * Bell also argues that only precedent existing at the time his
sentence became final in 1998 may be applied. Regardless, this
Court’s precedent at the time permitted habitualization on
resentencing. See Rhodes v. State, 704 So. 2d 1080, 1083 (Fla. 1st
DCA 1997); Brown v. State, 701 So. 2d 410, 410 (Fla. 1st DCA
1997). The supreme court approved Rhodes and Brown. Collins,
985 So. 2d at 994.

                                2